NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                Submitted February 18, 2009*
                                 Decided February 20, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 08‐3165

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 03‐10064‐001

SIMON LUNDY,                                         Michael P. McCuskey,
     Defendant‐Appellant.                            Chief Judge.



                                          O R D E R

       Simon Lundy pleaded guilty to conspiring to distribute cocaine, see 21 U.S.C. § 846,
and the district court sentenced him to 188 months’ imprisonment, the bottom of the
guidelines range.  His sentence reflected the district court’s finding that he was responsible
for both powder and crack cocaine.  After the sentencing guidelines were amended to
reduce the offense levels for crack cocaine crimes, U.S.S.G. App. C, Supp. 2007, amend. 706,


       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 08‐3165                                                                                   Page 2

Mr. Lundy—with the assistance of counsel—successfully petitioned the district court to
resentence him to the bottom of the recalculated guidelines range, 151 months.  See 18 U.S.C.
§ 3582(c)(2), U.S.S.G. § 1B1.10(a).

        Mr. Lundy now appeals his 151‐month sentence, contending that his counsel’s
performance in the § 3582 proceedings was deficient.  He submits that his attorney should
have challenged the constitutionality of the advisory guidelines system established by
United States v. Booker, 543 U.S. 220 (2005), and relitigated the drug quantities and type.  But
we need not address that question because, as we have recently reaffirmed, there is no right
to counsel in § 3582(c)(2) proceedings.  United States v. Forman, No. 08‐2177, 2009 WL
140502, at *3 (7th Cir. Jan. 22, 2009); see also United States v. Tidwell, 178 F.3d 946, 949 (7th Cir.
1999), cert denied, 528 U.S. 1023 (1999); United States v. Legree, 205 F.3d 724, 730 (4th Cir.
2000); United States v. Townsend, 98 F.3d 510, 512‐13 (9th Cir. 1996); United States v. Whitebird,
55 F.3d 1007, 1011 (5th Cir. 1995); United States v. Reddick, 53 F.3d 462, 465 (2nd Cir. 1995). 
And where there is no right to counsel, there is surely no right to effective counsel. 
See Anderson v. Cowan, 227 F.3d 893, 901 (7th Cir. 2000) (citing Coleman v. Thompson, 501 U.S.
722, 752 (1991)).

       Accordingly, we AFFIRM Mr. Lundy’s sentence.